



Exhibit 10.15


AMENDMENT TO FREEZE BENEFIT ACCRUALS
UNDER THE
AMENDED AND RESTATED INVESTORS BANK
EXECUTIVE SUPPLEMENTAL RETIREMENT WAGE REPLACEMENT PLAN


This Amendment Number Three (the “Amendment”) to the Amended and Restated
Investors Bank Executive Supplemental Retirement Wage Replacement Plan (the
“Plan”) is adopted by Investors Bank as of the close of business on December 31,
2016 (the “Effective Date”).


WHEREAS, Investors Bank (the “Bank”) adopted the Plan, as amended and restated,
effective May 1, 2007 and as further amended, effective January 1, 2016; and


WHEREAS, the Bank desires to freeze the benefit accruals under the Plan as of
December 31, 2016 for all individuals participating in the Plan.


NOW THEREFORE, this Amendment is hereby adopted as follows:


1.    Amendment to Section 1.30 of the Plan. Section 1.30 of the Plan is hereby
amended and restated as follows:


“1.30    “Supplemental Retirement Benefit” means the benefit due to the
Participant following termination of employment on or after Early Retirement
Date, the Normal Retirement Date or a Change in Control or due to the
Participant’s Total and Permanent Disability or death. The Supplemental
Retirement Benefit shall be the Frozen Accrued Benefit, as calculated pursuant
to Section 1.34.”


2.    New Section 1.34 of the Plan. Section 1.34 is hereby added to the Plan to
read in its entirety as follows:


“1.34    “Frozen Accrued Benefit” shall mean the Participant’s accrued benefit
under the Plan, determined as of December 31, 2016. Consistent with the
methodology of the Plan, the Frozen Accrued Benefit shall be determined by
multiplying the Participant’s Normal Retirement Benefit by a fraction, the
numerator of which is equal to the Participant’s years of credited service with
the Bank as of December 31, 2016 and the denominator of which is the number of
years of credit service the Participant would have with the Bank assuming he
remains continuously employed until age 65. The Participant’s Frozen Accrued
Benefit shall be subject to further reduction as described in paragraphs (a)
and/or (b) below of this Section 1.34 as follows (to the extent applicable to
the Participant):


(a)    In the event the Participant’s Termination Event occurs prior to January
1, 2018, the portion of the Frozen Accrued Benefit attributable to the
Participant’s annual service period ending on December 31, 2016 shall be reduced
by 50 percent, provided, however, that if the Participant’s Termination Event is
due to death or Total and Permanent Disability, the Participant’s Frozen Accrued
Benefit shall not be reduced pursuant to this paragraph (a), and further
provided that this paragraph (a) shall only apply to the Frozen Accrued Benefit
of each Participant identified in Appendix A attached hereto to this Amendment.


(b)    In the event the Participant’s Termination Event occurs prior to
attaining age 65, the Frozen Accrued Benefit shall be subject to further
reduction by multiplying the Frozen Accrued Benefit (after taking into account
the reduction of the Frozen Accrued Benefit pursuant to paragraphs (a) and/or
(b) above, if applicable) by a percentage equal to: (i) 2% multiplied by (ii)
the numerical difference between 65 and the Participant’s age on the date of his
Termination Event, provided, however, that if: (1) the Participant has





--------------------------------------------------------------------------------





completed 25 years of employment with the Bank as of the date of his Termination
Event; or (2) the Participant’s Termination Event is due to death or Total and
Permanent Disability, the Participant’s Frozen Accrued Benefit shall not be
reduced pursuant to this paragraph (b). For avoidance of doubt, this paragraph
(b) shall apply to all Participants in the Plan.”


3.    New Section 1.35 of the Plan. Section 1.35 is hereby added to the Plan to
read in its entirety as follows:


“1.35    “Termination Event” shall have the meaning set forth in Section 3.6 of
the Plan.”


4.    New Section 3.6 of the Plan. Section 3.6 is hereby added to the Plan to
read in its entirety as follows:


“3.6    Payment of the Frozen Accrued Benefit. As of the close of business on
December 31, 2016, notwithstanding anything in the Plan to the contrary
(including Sections 3.1, 3.2, 3.3, 3.4, and 4.1), the accrued benefits hereunder
shall be frozen such that no additional benefits shall be earned by the
Participant under this Plan thereafter, except that additional years of service
with the Bank shall be applied in determining whether there is any reduction to
the Participant’s Frozen Accrued Benefit pursuant to paragraphs (a) or (b) of
Section 1.34. In the event of the earlier of the Participant’s: (1) Separation
from Service (for any reason, including on or after the Normal Retirement Date,
the Early Retirement Date or a Change in Control); (2) Total and Permanent
Disability or (3) death (collectively, the “Termination Event”), the Participant
(or the Participant’s Beneficiary) shall receive his Frozen Accrued Benefit (in
lieu of his Normal Retirement Benefit, Early Retirement Benefit, Disability
Benefit or Survivor Benefit, as applicable). The Frozen Accrued Benefit shall be
paid in accordance with the terms of the Plan in a manner consistent with
Section 409A of the Code. As a result, this Amendment does not change the time
and manner in which the benefits payable under this Section 3.6 shall be paid
due to the Participant’s particular Termination Event.”


5.    Capitalized Terms. Capitalized terms herein shall have the meanings
ascribed to them in the Plan except as otherwise expressly provided in this
Amendment.


6.    Effect of Amendment. Except and to the extent modified by this Amendment,
the provisions of the Plan shall remain in full force and effect and are hereby
incorporated into and made a part of this Plan.


[Signature Page to Follow]
IN WITNESS WHEREOF, this Amendment has been adopted by the Bank as of the day
and year first written above.


    
INVESTORS BANK






By:      /s/ Brian Doran             


Name:     Brian Doran                


Title:     General Counsel            















--------------------------------------------------------------------------------










